Citation Nr: 1335729	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a rating in excess of 60 percent for asthma.

3.  Entitlement to a compensable rating for pes planus.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1981 to October 1981 and from June 1988 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2008 and August 2011 by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board notes that in July 2012 the Veteran raised the issue of entitlement to service connection for gastroparesis secondary to acid reflex and requested reconsideration of an April 2012 rating decision denying service connection for sinus tachycardia, but that these matters have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the record reveals that in a March 2013 VA Form 9, Appeal to Board of Veterans' Appeals, the appellant expressed her desire to present testimony at a personal hearing before the Board at a local VA office.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the local VA office.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


